Citation Nr: 9914894	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an increased evaluation for anxiety, 
currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1950 
to September 1953 and from October 1955 to March 1966.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO), 
and it was remanded in March 1998 to permit the RO to 
evaluate additional evidence submitted by the appellant and 
to evaluate his anxiety disorder under rating criteria that 
had become effective in November 1996.  


FINDINGS OF FACT

1.  There is no competent evidence of hypertension in service 
or within the first year after service, or of a nexus between 
the appellant's current hypertension and inservice disease or 
injury.  

2.  The appellant's anxiety is productive of no more than 
mild social and industrial impairment.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.310(a) (1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for anxiety are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Hypertension

The appellant asserts that he has hypertension that has been 
caused by his service-connected anxiety.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for hypertension.  While the first element 
required to show a well-grounded claim is met because the 
medical evidence shows that the appellant has been diagnosed 
with hypertension, the other elements for a well-grounded 
claim are not met.  

Notwithstanding an isolated blood pressure reading of 130/90 
at a September 1957 reenlistment examination, the several 
other blood pressure readings in service, both before and 
after September 1957, were all within normal limits.  The 
evidence presented in this case shows that the initial 
manifestation of hypertension was in the 1990's, many years 
after the appellant's military service.  Therefore, the 
second element of Caluza is not met because hypertension was 
not shown in service or within the first year after the 
appellant's separation from service.  

The third element of Caluza and the second element of Jones 
are also not met because the appellant fails to show the 
required nexus between his current hypertension and any 
injury or disease in service.  There is no medical evidence 
establishing a link of the hypertension to the appellant's 
active military service or an etiological relationship 
between the appellant's service-connected anxiety and the 
hypertension.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  
Nor is there any competent evidence suggesting that the 
appellant's service-connected anxiety aggravates his 
hypertension.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his hypertension, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of his hypertension to service or to 
his service-connected anxiety.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for 
hypertension is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the supplemental statement of the case 
issued in June 1998.  Unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific 
evidence that, if submitted, could make this claim well 
grounded.  

II.  Anxiety

The appellant argues that his service-connected anxiety has 
worsened and, therefore, warrants a higher disability 
evaluation.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for his 
anxiety disorder have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other rating terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93); 59 Fed. Reg. 4752 (1994).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

Service medical records show that the appellant was diagnosed 
with chronic anxiety in December 1965.  Following service, 
the appellant underwent a VA psychiatric evaluation in April 
1967 and was diagnosed with a chronic anxiety state, which 
was manifested by subjective symptoms of restlessness and 
increased nervous tension, and which was considered to be 
mild and to cause no psychiatric incapacity.  The assessment 
from a subsequent VA psychiatric evaluation in January 1968 
was that the appellant's anxiety state was mild to moderate, 
and that he had a minimal to moderate degree of psychiatric 
incapacity.  Private outpatient records, dated in the 1990's, 
show diagnoses of anxiety and depression.  

The appellant underwent a VA psychiatric examination in 
February 1996, at which time he indicated that he had chronic 
anxiety reaction, meaning that he was just nervous, tense, 
and wanted to keep moving.  He stated that he was not under 
any psychiatric treatment nor had he ever been.  He reported 
that he had retired in 1991 and now spent his days gardening, 
fishing, and driving a 4-wheeler.  He claimed that his 
anxiety affected his leisure activities because he would get 
nervous, but that he could do what he wanted to do.  The 
examination revealed that the appellant was oriented in all 
spheres with a clear sensorium, provided relevant and 
coherent responses to questions with no looseness of 
associations, and appeared to be somewhat tense, while 
describing himself as nervous and "depressive."  The 
appellant indicated that he did not take any psychotropic 
medications and that he had never undergone, nor ever sought, 
any psychiatric treatment.  The examiner reported that the 
appellant apparently functioned fairly well, got along well 
with other people, and did not indicate that his longstanding 
nervous problem had interfered with his activities.  The 
examiner, who also performed the January 1968 VA psychiatric 
evaluation when the appellant was found to have a mild to 
moderate anxiety state, felt that there was no indication 
from the current examination that the appellant's condition 
had significantly changed.  It was noted that there was no 
indication of cognitive dysfunction and that the appellant 
appeared to take part in ordinary activities. The diagnosis 
was generalized anxiety disorder from history with continuing 
symptoms of anxiety and depression.  

The appellant was scheduled to undergo a VA psychiatric 
evaluation in May 1998, but informed the examiner at that 
time that he did not wish to be interviewed because he did 
not believe that it would make any difference.  The examiner 
was unable to persuade the appellant to stay for the 
evaluation.  

Service connection was granted for anxiety by a July 1967 
rating decision, and a noncompensable evaluation was assigned 
from April 1, 1966, under Diagnostic Code 9400.  A May 1996 
rating decision assigned a 10 percent evaluation for the 
appellant's anxiety, effective November 30, 1995.  

Because the appellant's claim of entitlement to an increased 
evaluation for his anxiety was initiated before the rating 
criteria for evaluating mental disorders were changed on 
November 7, 1996, the Board will review the claim under both 
sets of criteria in order to accord him evaluation under the 
set of criteria that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when anxiety results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400, effective November 7, 1996.  

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 100 percent evaluation was assigned 
for anxiety when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned when there 
is emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400, prior to November 7, 1996.  

After evaluating the clinical findings from the appellant's 
February 1996 VA psychiatric examination, the Board does not 
find that the evidence establishes that his anxiety currently 
produces either intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), or definite 
social and industrial impairment.  The appellant is perceived 
as being able to function fairly well, to get along well with 
others, and to take part in ordinary activities, without his 
anxiety causing any interference.  The examiner from the 
February 1996 examination opined that the appellant's anxiety 
disorder had not significantly changed from January 1968, 
when he had demonstrated a mild to moderate anxiety state.  
Therefore, the Board is unable to identify a basis to grant a 
higher evaluation for the appellant's anxiety.  


ORDER

The claim for service connection for hypertension is denied.  

An increased evaluation is denied for anxiety.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

